DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JESUS RODRIGUEZ,
                             Appellant,

                                     v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                    Nos. 4D16-3465 and 4D16-3466

                              [ July 13, 2017 ]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry J. Stone, Senior Judge; L.T. Case
No. CACE09028819.

   Jesus Rodriguez, Hollywood, pro se.

  Nancy M. Wallace and Ryan D. O'Connor of Akerman, LLP, Tallahassee,
and William P. Heller of Akerman LLP, Ft. Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.